Citation Nr: 1731160	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 17, 2012.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION
	
The Veteran served on active duty from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued the assignment of a 50 percent rating for PTSD.

In October 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In January 2013, the Board assumed jurisdiction over a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the case for additional development.  In a September 2016 rating decision, a TDIU was granted, effective September 17, 2012.  Thereafter, the AOJ continued the denial of the issues listed on the title page of this decision, and the case now returns to the Board for final appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as hallucinations; suicidal and homicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control; panic attacks more than once a week; mild memory loss; difficulty in adapting to stressful circumstances (including work or a work like setting); and difficulty in establishing and maintaining effective social relationships, without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  For the entire appeal period, the Veteran's service-connected disabilities of PTSD, bilateral hearing loss, and tinnitus rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  For the entire appeal period, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to award a TDIU for the entire appeal period constitutes a complete grant of such benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regard to such issue. 


With regard to the Veteran's claim for an increased rating for his PTSD, VA's duty to notify was satisfied by a May 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs), and post-service private and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained.

Additionally, the Veteran was provided VA examinations so as to assess the nature and severity of his PTSD in May 2008, June 2010, and September 2016.  The Board finds that such examinations are sufficient evidence for deciding his increased rating claim as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  While the Veteran's representative argued in her May 2017 Informal Hearing Presentation that the September 2016 VA examination is inadequate because the examiner failed to note the Veteran had recently experienced hallucinations, which suggested he did not fully review the file.  However, the Board finds such argument to be without merit as the September 2016 VA examiner explicitly indicated that the Veteran's claims file as well as VA treatment records was reviewed.  Furthermore, to the extent that hallucinations were not noted on examination, the Board emphasizes that such may not have been present on the day of the examination.  However, in adjudicating the Veteran's claim, the Board has considered the totality of the evidence, to include his treatment records that show hallucinations.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2012 Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's hearing testimony, the Board remanded the case so as to obtain outstanding treatment records and afford him a contemporaneous VA examination so as to assess the nature and severity of his PTSD.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's January 2013 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, such remand directed the AOJ to afford the Veteran an opportunity to identify any outstanding treatment records referable to his PTSD; obtain updated VA treatment records from the Beckley and Clarksburg VA Medical Centers (VAMCs) as well as the Beckley Vet Center; and afford the Veteran a contemporaneous VA examination.  

Thereafter, in a July 2016 letter, the Veteran was requested to identify or submit any outstanding treatment records referable to his PTSD.  Based on the information he provided, the AOJ subsequently obtained records from Dr. Syed.  Additionally, the Veteran submitted an August 2016 letter from his counselor at the Vet Center, but no underlying treatment records were provided.  Furthermore, the AOJ obtained VA treatment records from the Beckley VAMC dated through September 2016.  While there are no records from the Clarksburg VAMC on file, the Board finds that none exist.  Specifically, in the January 2013 remand, the Board requested such records because the Veteran was scheduled to be hospitalized at such facility from March 2013 to April 2013 for inpatient PTSD treatment.  However, an August 2013 VA treatment record reflects that the Veteran did not attend such inpatient therapy.  Consequently, the AOJ has obtained all available VA treatment records from the Beckley and Clarksburg VAMCs dated from October 2012 to the present.  

Furthermore, with regard to the Vet Center records, VA may only obtain them with authorization from the Veteran (i.e., if he completes a VA Form 21-4142) and, while the July 2016 letter from the AOJ requested that the Veteran complete such form for the Beckley Vet Center, he did not do so.  Consequently, without assistance from the Veteran, the AOJ could not obtain all records from the Vet Center.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (the duty to assist in the development and adjudication of a claim is not a one-way street); Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam) (if a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence).  Finally, the Veteran was afforded a VA examination addressing the nature and severity of his PTSD in September 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2013 remand directives, and no further action in this regard is necessary. 
 
In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating Claim

The Veteran is currently in receipt of a 50 percent rating for PTSD.  In April 2008, he filed the instant claim for an increased rating in which he alleged that such service-connected disability had increased in severity and, therefore, a rating in excess of 50 percent is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability one year before the claim was filed until VA makes a final decision the claim.  Id.  

The Veteran's PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  In this regard, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).
	 
The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14, 308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in July 2010, the amendments are not applicable.

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).   

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

Based on a review of the entirety of the evidence, the Board finds that, for the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as hallucinations; suicidal and homicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control; panic attacks more than once a week; mild memory loss; difficulty in adapting to stressful circumstances (including work or a work like setting); and difficulty in establishing and maintaining effective social relationships, without more severe manifestations that more nearly approximate total occupational and social impairment.  Consequently, the Board finds that a rating of 70 percent, but no higher, for PTSD is warranted.

In this regard, a review of the Veteran's VA and private treatment records dated throughout the appeal period reflect reports of nightmares, flashbacks, sleep disturbance, impulsivity, poor self-control, anxiety, agitation, depression, suicidal and homicidal ideation, panic attacks, paranoia, hallucinations, isolation, hypervigilance, frequent checking of windows/locks/perimeter, anger, and physical and verbal outbursts.  However, such also show that the Veteran maintains good hygiene and grooming, and his speech is clear and concise.  Furthermore, his thought processes were not delusional or psychotic, and there was no evidence of cognitive dysfunction.  GAF scores during the pendency of the appeal ranged from 44 to 60.

At the May 2008 VA examination, the Veteran reported that he left school in the twelfth grade and completed his GED while in service.  Following his discharge from the military, the Veteran worked in the steel mills for 6 1/2 years, and then in the coal mines until 1996, when he was laid off.  He further reported that he has been married for 42 years, and has two children and three grandchildren with whom he spends time.  The Veteran complained of depression, anxiety, agitation, difficulty in sleeping, and nightmares.  He also indicated that he was moody, irritable, and snappy, and kept primarily to himself.  However, he did state that he went to church.  Upon mental status examination, the Veteran was noted to be neat, tidy, and cooperative.  His mood was rather flat, depressed, and somewhat dysphoric.  He was oriented to time and place.  Regard was suspicious.  There was no evidence of psychosis or thought disorder.  Further, no bizarre thought process, tangentiality, or circumstantial thinking was noted.  No auditory or visual hallucinations were reported.  Insight, judgment, and problem solving were fair.  The Veteran was able to take care of personal chores and hygiene.  PTSD was diagnosed and a GAF score of 50 was assigned. 

In an October 2008 letter, the Veteran's counselor at the Vet Center reported that he realistically fit the criteria for a 70 percent rating and experienced the full range of PTSD symptoms, to include chronic depression, persistent panic attacks weekly, nightmares, sleeplessness, and relentless intrusive memories.  She also reported that the Veteran had great difficulty expressing his thoughts and feelings, and struggles with showing emotion, other than anger, which interfered with his relationships in his daily life at home.  The Veteran's counselor noted that he struggled to maintain effective relationships with community members and friends.  It was further observed that he has a tendency to fly into a rage around family more than anyone else, which leads to isolation.  The Veteran's counselor indicated that the Veteran attended church regularly, which was his only form of socialization outside of his home and the Vet Center.  She concluded that the Veteran was very socially and industrially impaired, and his symptoms would only worsen with age.

In June 2009, the Veteran's counselor at the Vet Center submitted another letter in which she again indicated that the Veteran realistically fit the criteria for a 70 percent rating.  In support of such statement, she noted that the Veteran's wife reported that he experienced symptoms of explosive anger, insomnia, nightmares, and isolation, which have dramatically increased over the past few years.  The counselor reported the same symptoms as noted in the October 2008 letter, but added that such have affected the family functioning and will as likely as not continue to produce damaging results.  

In June 2010, the Veteran underwent another VA examination.  At such time, he reported that his PTSD symptoms had recently increased due to the recent deaths of friends and family members, and a mining accident.  He indicated that he experienced intrusive thoughts, flashbacks, anger, tearfulness, nightmares, difficulty sleeping, hypervigilance, depression, decreased energy and interest in activities, hopelessness, helplessness, irritability, frequent suicidal ideation, anxiety, and panic attacks.  The Veteran further reported that he had been having more frequent arguments with his wife as of late.  With regard to his occupational functioning, the Veteran reported the same work history as in May 2008, but added that he had worked in the coal mines for 25 1/2 years, and retired in 1996 as he was laid off after a non-union company purchased his company.  With regard to his social functioning, the Veteran reported that he remained married to his wife, and gets along okay with his family, which included his children, grandchildren, and siblings.  He also indicated that, when working, he would get along okay with people sometimes.  

Upon mental status examination, the Veteran's mood was dysthymic and his affect was restricted.  He was dressed and groomed. With regard to the Veteran's thought process, he had no delusions, but reported some audio and visual hallucinations.  He was well oriented to day, month, and year, but had difficulty with the date.  There was no memory impairment, but he had some concentration problems.  His insight and judgment were fairly intact. The examiner diagnosed PTSD and assigned a GAF score of 44.  He also noted that the Veteran continued to have socialization problems, and does not socialize.  The examiner further stated that the Veteran's symptoms were severe at the present time, and the GAF score is reflective of the severity of the symptoms of PTSD effecting family relations, mood, thinking, and socialization. 

At his October 2012 Board hearing, the Veteran testified that he had experienced occasional suicidal thoughts, audio and visual hallucinations, and violent outbursts in the form of throwing objects.  He also reported experiencing flashbacks and re-experiencing the events of his service.  

In an October 2012 letter, the Veteran's Vet Center counselor again stated that she believed that he realistically fit the criteria for a 70 percent rating for PTSD, and recounted the details previously provided in her October 2008 and June 2009 letters.  In an August 2016 letter, the Veteran's Vet Center counselor reported that, since her letter of October 2012, there had been an increase in the Veteran's PTSD, and he is likely to be unemployable.  Specifically, she reported that he would likely be unable to work with others if he were able to find a job in his field.  It was also noted that the Veteran's son died a few months previously and, since such time, his moodiness, anger, insomnia, and anxiety have increased.  

The Veteran most recently underwent a VA examination in September 2016.  At such time, the Veteran reported that he had been married for 51 years and, while they have a spat once in a while, it was a good marriage.  While his oldest son was deceased, he reported a good relationship with his sons and their spouses, and indicated they visited each other.  The Veteran also indicated that he had good relations with his siblings, and described having friends with whom he did activities.  He noted that he and his wife went out to eat and attended church.  However, when they were out in public, the Veteran preferred to avoid crowds and always sat with his back to the wall.  It was noted that he last worked in 1996 when he went on disability due to his back. 

The Veteran reported symptoms of irritability, to include throwing items, and reported yelling during disagreements with his wife.  He also indicated that he experienced intrusive memories, nightmares, flashbacks, avoidance, persistent anxiety and depressed mood, irritable behavior expressed as verbal aggression, hypervigilance, exaggerated startle response, problems with concentration, sleep difficulty, panic attacks, and recurrent thoughts of death.  The examiner also noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, and disturbances of mood and motivation.  

Upon mental status examination, the Veteran's appearance was unremarkable.  He was alert and oriented in all spheres.  Thought processes were logical and coherent.  Speech was fluent, with rate and volume within normal limits.  No psychotic processes were evident or endorsed.  No psychomotor agitation was observed.  Level of consciousness was normal.  The Veteran was cooperative and goal-directed, and his affect was appropriate to content.  He was tearful when talking about his deceased son.  Judgment and insight were grossly intact.  Violent ideation, thoughts, intent, and plan towards others were denied; however, the Veteran described some recurrent thoughts of wanting to die without plan or intent, but his religious beliefs were a primary protective factor. 

The examiner indicated that it was not possible to conclude that the Veteran could not work given the diverse range of employment opportunities and settings that may exist; however, it is plausible to suggest that symptoms inherent within his diagnosis of PTSD would significantly limit the ability to maintain employment in particular work settings.  Specifically, the examiner stated that the reported and assessed symptoms would likely limit the Veteran's ability to work (e.g., particularly with efficiency, productivity, and overall reliability) in settings that necessitate extensive interpersonal interaction.  He further found that the Veteran did not appear to be totally socially and occupationally impaired, or deficient in most areas due to PTSD; rather, he concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  Finally, while the DSM-5 was utilized in conducting the examination, the examiner indicated that the corresponding GAF score was 51-60.  

In connection with the Veteran's claim for a TDIU, he reported that he last worked in April 1996 for Performance Coal Company, where he had been employed as a coal miner since February 1971.  He further indicated that he had a high school degree, and believed he was unemployable due to his service-connected disabilities of PTSD, bilateral hearing loss, and tinnitus.  In August 2016, a human resources employee from his former employer confirmed the dates of the Veteran's employment and indicated that his employment was terminated due to his service-connected PTSD and a reduction in force.

Based on the foregoing, the Board finds that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, thus warranting a 70 percent rating.  In reaching such determination, the Board notes that the most severe of the Veteran's symptoms, to include homicidal and suicidal ideation as well as hallucinations, have waxed and waned over the appeal period.  In this regard, such symptoms were often noted during his sessions with his VA treatment providers, but usually not on his VA examinations.  Even so, the Board finds that the preponderance of the evidence reflects that these symptoms have been consistently present throughout the appeal period.  Furthermore, such VA treatment records also reflect that the Veteran has impulsivity, poor self-control, and physical and verbal outbursts, which are indicative of impaired impulse control, as well as frequent checking of windows/locks/perimeter at night, which suggests obsessional rituals which interfere with routine activities, i.e., sleep.  

Furthermore, with regard to the Veteran's passive suicidal and homicidal ideation,  in Bankhead  v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims Lexis 435 (Mar. 27, 2017), the Court held that the language of the general rating formula "indicates that the presence of suicidal ideation alone...may cause occupational and social impairment with deficiencies in most areas." Slip op. at 11.  However, as recognized by the Court, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of a veteran's service-connected psychiatric disability, and their resulting social and occupational impairment.

In this regard, as pertinent to the Veteran's social functioning, the Board finds that, due to his PTSD symptoms, he has difficulty in establishing and maintaining effective social relationships, but is not unable to do so.  Specifically, in October 2008, the Veteran's Vet Center counselor indicated that his PTSD symptoms interfered with his relationships in his daily life at home, and he struggled to maintain effective relationships with community members and friends.  The June 2010 VA examiner also observed that the Veteran had difficulty with socialization.  However, despite such issues, he has been able to maintain a good relationship with his wife over the course of this appeal.  In this regard, the Veteran has repeatedly characterized his relationship with his wife in positive terms during his VA examinations.  Moreover, he has been able to maintain relationships with his children, grandchildren, and siblings.  He has also exhibited the ability to establish and maintain relationships with people outside of his family.  Consequently, while the Veteran has serious PTSD symptoms that result in severe social impairment, he is not rendered totally socially impaired.

In regard to the Veteran's occupational functioning, the Board finds that his PTSD symptoms result in serious, but not total, impairment in such area.  The Board notes that the evidence of record is conflict as to whether his PTSD renders him totally occupationally impaired.  In this regard, while he has alleged that such disability rendered him unable to work since 1996, he has also, at times, indicated that he was laid off after a non-union company purchased his company, as reported at the June 2010 VA examination, or retired due to a nonservice-connected back disorder as reported at the September 2016 VA examination.  However, a human resources employee from his former employer indicated in August 2016 that his employment was terminated due to his service-connected PTSD and a reduction in force. Furthermore, regardless of the reason why the Veteran left his employment in 1996, the relevant inquiry before the Board is the impact his PTSD has on his occupational functioning during the current appeal period.  In this regard, his Vet Center counselor indicated in October 2008 that he was very industrially impaired.  Furthermore, she reported in August 2016 that the Veteran is likely to be unemployable.  Specifically, she stated that he would likely be unable to work with others if he were able to find a job in his field.  Furthermore, while the September 2016 VA examiner indicated that it was not possible to conclude that the Veteran could not work given the diverse range of employment opportunities and settings that may exist, it is plausible to suggest that symptoms inherent within his diagnosis of PTSD would significantly limit the ability to maintain employment in particular work settings.  Specifically, the examiner stated that the reported and assessed symptoms would likely limit the Veteran's ability to work (e.g., particularly with efficiency, productivity, and overall reliability) in settings that necessitate extensive interpersonal interaction.  Consequently, while not determining that the Veteran was totally occupationally impaired by his PTSD, the September 2016 VA examiner acknowledged that such resulted in serious impairment in such area.  

Moreover, with regard to the totality of the impact the Veteran's PTSD had on both his social and occupational functioning, while the September 2016 VA examiner ultimately concluded that the Veteran did not appear to be totally socially and occupationally impaired, or deficient in most areas due to PTSD, the June 2010 VA examiner found that the Veteran's symptoms were severe at the present time, and such affected family relations, mood, thinking, and socialization.  Moreover, the Veteran's Vet Center counselor has consistently indicated that the Veteran's PTSD symptomatology, and resulting social and occupational impairment, was reflective of a 70 percent rating.  Moreover, the Veteran's GAF scores are reflective of moderate to serious symptoms, which would likewise be consistent with a 70 percent rating.

Therefore, the Board resolves all doubt in favor of the Veteran and finds that, for the entire appeal period, his PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, thus warranting a 70 percent rating. 

However, the Board finds that a 100 percent rating for PTSD is not warranted as such disability does not result in total social and occupational impairment.  In this regard, the Veteran's PTSD is not manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Specifically, while the Veteran has experienced hallucinations during the appeal period, they have not been persistent as evidenced by the fact that he has denied them on occasion.  Moreover, the Veteran has not had any cognitive impairment, such as disorientation to person, place, or time, at any time during the course of the appeal.  In this regard, there is no evidence of an impaired thought process, to include delusion or psychotic thought processes.  Furthermore, there is no evidence that the Veteran is disoriented, has more than mild memory loss, or neglects his personal appearance or hygiene.  Furthermore, for the reasons previously discussed, the Veteran's PTSD symptomatology has not resulted in total occupational and social impairment.  Consequently, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.

In reaching such determinations, the Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but to the extent he believes he is entitled to a rating in excess of 70 percent for PTSD, concludes that the findings of the medical professionals are entitled to greater probative weight.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Therefore, based on the foregoing, the Board finds that, for the entire appeal period, a 70 percent rating, but no higher, for PTSD is warranted.  To the extent that the Board herein denies a 100 percent rating for such disability, the preponderance of the evidence is against such a finding.  Therefore, the benefit of the doubt doctrine is not applicable in such regard, and a rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.    

III.  TDIU Claim

As noted previously, the Veteran has been granted a TDIU as of September 17, 2012.  In this regard, the AOJ determined that the Veteran's disabilities of PTSD, bilateral hearing loss, and tinnitus rendered him unemployable, and awarded a TDIU as of the date he met the schedular threshold for such benefit.  However, he contends that he has been unable to work due to his service-connected disabilities for the entirety of the appeal period stemming from his April 2008 claim for an increased rating for PTSD.  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).   

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairments caused by nonservice-connected disabilities.  See 38 C.F.R. § 3.341, 4.16, 4.19, see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, not whether a veteran is unemployable solely due to his or her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment because of nonservice-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore v. Shinseki, 26 Vet. App. 376, 383 (2013); accord Hatlestad, 5 Vet. App. at 529.  

The Board has assumed jurisdiction over the issue of TDIU as part and parcel of the Veteran's April 2008 claim for an increased rating for PTSD.  See Rice, supra.  Based on the Board's decision herein, he is in receipt of a 70 percent rating for PTSD for the entire appeal period.  Furthermore, he has been assigned a noncompensable rating for bilateral hearing loss prior to May 5, 2011, a 20 percent rating as of such date, and a 40 percent rating as of September 17, 2012.  He is also service-connected for tinnitus, which has been assigned a 10 percent rating for the appeal period.  Therefore, for the entire appeal period, the Veteran's combined disabling rating has been 70 percent prior to May 5, 2011, and 80 percent thereafter.  38 C.F.R. § 4.25.  As such, he meets the schedular threshold for consideration of a TDIU for the entire appeal period.  Consequently, the remaining question is whether such disabilities render him unable to secure and follow a substantially gainful occupation. 

As noted in the preceding section, the Veteran has a high school degree, and his work history includes working in the steel mills for 6 1/2 years followed by working in the coal mines for 25 1/2 years until 1996.  Furthermore, while the Veteran has reported differing reasons for leaving his last place of employment, a human resources employee from his former employer indicated in August 2016 that his employment was terminated due to his service-connected PTSD and a reduction in force.  

Additionally, as previously determined, the Board found that, for the entire appeal period, the Veteran's PTSD resulted in occupational impairment with deficiencies in most areas, to include work.  In this regard, his Vet Center counselor indicated in October 2008 that he was very industrially impaired.  Furthermore, she reported in August 2016 that the Veteran is likely to be unemployable.  Specifically, she reported that he would likely be unable to work with others if he were able to find a job in his field.  Furthermore, while the September 2016 VA examiner indicated that it was not possible to conclude that the Veteran could not work given the diverse range of employment opportunities and settings that may exist, it is plausible to suggest that symptoms inherent within his diagnosis of PTSD would significantly limit the ability to maintain employment in particular work settings.  Specifically, the examiner stated that the reported and assessed symptoms would likely limit the Veteran's ability to work (e.g., particularly with efficiency, productivity, and overall reliability) in settings that necessitate extensive interpersonal interaction.  Consequently, while not determining that the Veteran was totally occupationally impaired by his PTSD, the September 2016 VA examiner acknowledged that such resulted in serious impairment in such area.  

Furthermore, the record also reflects that the Veteran's service-connected bilateral hearing loss and tinnitus negatively impact his ability to secure and maintain a substantially gainful occupation.  In this regard, at a May 2011 VA audiological examination, it was noted that the Veteran's bilateral hearing loss and tinnitus impacted his ability to work in that he had trouble comprehending conversation, even with amplification due to low speech discrimination score.  At a November 2012 VA audiological examination, the Veteran reported that such disabilities resulted in difficulty sleeping, playing the TV too loud, and requesting that people repeat themselves.   Finally, at an August 2016 VA audiological examination, the Veteran reported that, due to his hearing loss, he cannot hear, has difficulty communicating with people, and cannot understand speech.  With respect to his tinnitus, he indicated that he had difficulty with sleep and concentration.   

Based on the totality of the evidence, the Board resolves doubt in the Veteran's favor and finds that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the entire appeal period, a determination that is consistent with the September 2016 rating decision.  In this regard, the Veteran only has a high school degree, and has spent his entire professional career in the steel mills and coal mines.  Furthermore, his PTSD results in severe occupational impairment in regard to establishing and maintaining effective work relationships, which affected his efficiency, reliability, and productivity.  In fact, a human resources employee at his former company indicated that he left such position, in part, due to his PTSD.  Additionally, his bilateral hearing loss and tinnitus make hearing and communicating difficult, which may be considered a safety risk in the type of positions the Veteran previously held.  Therefore, the Board finds that a TDIU for the entire appeal period is warranted.    


ORDER

For the entire appeal period, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the entire appeal period, a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


